DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 4/27/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-9, 11-15 and 17-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-9, 11-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-9, 11-15, 17-23 are directed to estimating the delivery date of an order, which is considered a mental process. Mental processes -- concepts performed in the human mind (including an observation, evaluation, judgment, opinion) – are a subject matter grouping of abstract ideas which the Courts have considered. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1, 3-8 recite a method and at least one step.  Claims 9, 11-14, 21 recite a non-transitory computer readable medium. Claims 15,17-20, 22-23 recite an apparatus comprising a memory and at least one processing device.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which the delivery date of an order is estimated using various data elements, in the following limitations:
obtaining at least one data record associated with a request for at least one product; 
processing the at least one data record to assign the at least one data record to a given one of a plurality of existing clusters of historical requests for one or more products, 10wherein the assignment is based at least in part on a predefined distance metric between the at least one data record and a center of each of the plurality of clusters; 
processing the at least one data record, following the assignment, to calculate a similarity-based feature for the at least one data record, wherein the similarity-based feature for the at least 15one data record is calculated using an aggregation of a weighted delivery lead time value of the historical requests in the given cluster where the at least one data record was assigned, wherein a weight used to determine the weighted delivery lead time value for the request for the at least one product assigned to the given cluster is based at least in part on a similarity metric between the at least one data record associated with the request for the at least one product, and the 20historical requests in the given cluster 
applying the calculated similarity-based feature for the at least one data record to automatically generate an estimated delivery time for the order request for the at least one product, using characteristics from at least some of the historical requests for the one or more products, the similarity-based feature for the at least some historical requests and a delivery lead time for the at least some historical requests; and 
processing the request for the at least one product based at least in part on the estimated delivery time 

The above-recited limitations a series of steps that are practically performable in the human mind in order to calculate values based on obtained data and apply those values to estimate a delivery date for an order.  This arrangement amounts to a mental process.  Such concepts have been considered ineligible by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
to a machine learning engine that
wherein the machine learning engine was previously trained
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“to a machine learning engine”, “wherein the machine learning engine is trained”, “performed by at least one processing device comprising a processor coupled to a memory.”).  The specification makes clear the general-purpose nature of the technological environment. Pages 9-10, and 12-13 indicate that the technology implemented to perform the claimed computations are known, existing infrastructures. That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply apply the claimed steps to a generic computing environment and do not add any activities beyond those well-understood, routine, conventional activities previously known to the industry, to the judicial exception.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 9 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  Dependent claims 3-8, 11-14 and 17-23 merely embellish the abstract idea and do not confer eligibility on the claimed invention.



Allowable Subject Matter
	The Examiner notes that the claims are found to be novel and non-obvious over the prior art.  However, they are still subject to the 35 USC 101 rejection set forth above.
Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection of the claims have been fully considered, but they are not persuasive. Applicant asserts on page 10 of the response, that the independent claims assert significantly more than an abstract idea, as they “recite particular techniques for (i)15 assigning a new data record to one of multiple previously established clusters of historical requests (based on a distance metric); (ii) calculating a similarity-based feature for the new data record using the delivery lead time of the historical requests in the one assigned cluster and their similarity measure in comparison to the new order; and (iii) applying the calculated similarity-based feature for the new data record to a machine20 learning engine that (ii) was previously trained using characteristics from at least some of the historical requests for the one or more products, the similarity-based feature for the at least some historical requests and a delivery lead time for the at least some historical requests; and (iii) automatically generates an estimated delivery time for the new data record. In addition, the amended independent claims recite particular technological25 techniques for aggregating and weighting the delivery lead times of the historical requests 
in the assigned cluster using a similarity metric between the new data record and each 
respective historical request.“  However, applicant has not argued why such “particular techniques” amount to significantly more.  Accordingly, such an argument amounts merely to a general allegation of eligibility and is not persuasive.
	Applicant further asserts that the claims do not recite any judicial exceptions enumerated in the 2019 PEG.  Notably, applicant asserts that the independent claims do not recite a mental process because the steps are not practically performed in the human mind.  Similar to above, applicant has not argued why the recited steps are not practically performable in the human mind, and such an argument amounts merely to a general allegation of eligibility and is not persuasive.
	Applicant further asserts that the “present independent claims are analogous to the two-stage training of a machine learning model described in Example 39 of the USPTO Subject Matter Eligibility Examples, where the claims were found to be eligible under Prong One of Step10 2A.”. However, Example 39 recited specific, technical procedures (digital image transformations) for preprocessing the dataset (images) for training a neural network. In the present claims, the asserted pre-processing comprises procedures that are not technically specific (i.e., “assigning” a data record to a cluster, “calculating a similarity-based feature” for a data record), and thus can amount to a purely mental process.  Additionally, the claimed procedure in Example 39 amounted to an improved to a specifically technical process in an inherently technical field of neural network facial recognition. In contrast, the present claims result in an improvement in estimating a delivery date of a product, which is a commercial field. 
While applicant asserts that “the amended independent claims solve problems that are particular to, or necessarily rooted in, computer-related technology”, the present specification indicates otherwise (page 1, lines 5-15):
The field relates generally to information processing, and more particularly, to the processing of orders, for example, in a supply chain…One important factor for a purchase is often an expected delivery date, especially when the10 customer needs the products urgently. A delivery lead time estimation process relies upon many different variables as well as relations between these variables. Existing techniques typically employ analysts and straightforward rules to estimate the delivery lead time, often resulting in inaccurate estimates. 
A need therefore exists for improved techniques for estimating a delivery time for a product15 in a supply chain. 

The Examiner emphasizes that in summarizing the field of the invention and problem to be solved by the invention, applicant has mentioned no technology, or even indicated that a problem with technology existed.  Thus, the Examiner asserts that the problems solved by the invention are not particular to, or necessarily rooted in, computer-related technology.

For the above reasons, applicant’s arguments are found unpersuasive, and the rejection of claims as ineligible is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625